—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Thomas, J.), rendered October 12, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People, we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). A jury may convict a person of criminal sale of a controlled substance even though, as here, no prerecorded money or controlled substances were recovered (see, People v Vickers, 177 AD2d 608; People v Brown, 208 AD2d 414). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Pizzuto, Goldstein and Luciano, JJ., concur.